 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JOANNE SANCHEZ,                                   Case No. 1:19-cv-00580-LJO-SAB

12                    Plaintiff,                       ORDER REQUIRING PLAINTIFF TO
                                                       SHOW CAUSE WHY THIS MATTER
13          v.                                         SHOULD NOT BE DISMISSED FOR
                                                       FAILURE TO PROSECUTE
14   DYNAMIC RECOVERY SOLUTIONS,
     LLC.,                                             (ECF No. 7)
15
                      Defendant.                       FIVE DAY DEADLINE
16

17

18          Joanne Sanchez (“Plaintiff”) filed this action pursuant to the Telephone Consumer

19 Protection Act, 47 U.S.C. § 227 et seq. against Dynamic Recovery Solutions LLC
20 (“Defendant”). On July 16, 2019, the parties filed a stipulation to extend time for Defendant to

21 file an answer to the complaint. Pursuant to the stipulation, Defendant’s answer was due on

22 August 9, 2019. No answer or other responsive pleading nor a further stipulation to extend time

23 have been filed.

24          Rule 12 of the Federal Rules of Civil Procedure provides that the time to serve a

25 responsive pleading is within twenty one days after being served with the summons and the

26 complaint. Fed. R. Civ. P. 12(a)(1)(A)(i). When a party against whom affirmative relief is
27 sought fails to plead or otherwise defend an action default should be sought. Fed. R. Civ. P.

28 55(a).


                                                   1
 1           Here, Plaintiff stipulated that Defendant’s answer to the complaint was to be filed on

 2 August 9, 2019. No responsive pleading has been filed. There has been no further stipulation to

 3 extend time for an answer to be filed nor has Plaintiff sought to have default entered in this

 4 action.

 5           Accordingly, Plaintiff is HEREBY ORDERED to SHOW CAUSE in writing within five

 6 (5) days from the date of entry of this order why this action should not be dismissed for failure to

 7 prosecute.       Plaintiff is advised that failure to respond to this order will result in the

 8 recommendation that this action be dismissed for failure to prosecute and failure to comply with

 9 a court order.

10
     IT IS SO ORDERED.
11

12 Dated:       August 19, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
